Citation Nr: 1132269	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-24 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis, status post colon resection.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a December 2007 decision, the Board denied the Veteran's appeal as to the issue listed on the title page of this decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In an April 2010 decision, the Veterans Court vacated the December 2007 Board decision and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  


FINDINGS OF FACT

The Veteran's ulcerative colitis did not have onset during his active service, did not manifest within one year of separation from active service, and is not etiologically linked to his active service.  


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis, status post colon resection, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the Veteran files a claim for VA disability compensation for intestinal colon and rectum removal.  He indicated that his disability began in 1972 and that he was treated from 1976 to1986.  The Veteran is seeking service connection for ulcerative colitis, status post colon resection, secondary to the development of dysplasia in the colon, and mucosal proctectomy (ulcerative colitis).  

Primarily, the Veteran contends that he developed ulcerative colitis because of exposure to toxic chemicals during his participation in Project SHAD.  He has also contended that his ulcerative colitis was caused by exposure to Agent Orange and/or exposure to asbestos.  

At the outset of this discussion, the Board notes that records associated with the claims file confirm the Veteran's participation in Project SHAD while serving aboard the USS Herbert J. Thomas, a U.S. Destroyer, during "Purple Sage" (January 5, 1966-February 3, 1966), and "Scarlet Sage" (February 9, 1966-March 4, 1966).  

As noted in these records, Project SHAD, an acronym for "Shipboard Hazard and Defense", was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense to protect and defend against potential chemical and biological warfare threats.  Project SHAD encompassed a series of tests by the Department of Defense to determine the vulnerability of U.S. warships to attack with chemical and biological warfare agents and the potential risk to American forces posed by those agents.  The particular test conducted on the USS Herbert J. Thomas for Purple Sage involved a methylacetoacetate, a sarin nerve agent stimulant and took place in January to February 1966.  The stimulant used for Scarlet Sage was a biological tracer, Bacillus subtilis var. niger, often referred to as Bacillus Globigii (BG).  

In light of these records, the Board finds that the Veteran was exposed to methylacetoacetate and BG while participating in Project SHAD in January and February 1966.  

There is a good deal of lay and medical evidence associated with this claim.  When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  The Veteran has not provided any indication that he has expertise in medical matters and the Board thus finds that he is not an expert in medical matters.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking these decisions together leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

In the Veteran's substantive appeal, he stated his belief that exposure to Agent Orange during service in Vietnam and his repairing of steam lines wrapped in asbestos caused his dysplasia, basing this on his explanation that dysplasia is a pre-cancer condition.  

During the hearing before the undersigned, the Veteran testified that during the last year of his active service he went to sick bay on two or three different occasions and complained of stomach problems and told medical personnel that he thought it was due to nerves because he had a critical job and that the doctor agreed with him.  October 2007 transcript at 4.  He testified that shortly after separation from service he went on the first date that he ever had and was sitting in a movie theater and had an urgency to go to the bathroom and from that day on he has had such urgency.  Id.  He testified that in 1968 or 1969 he told his former high school sports doctor that he had problems with a nervous stomach and was diagnosed with such.  Id. at 4-5.  He testified that he had suffered from bowel urgency since 1968.  Id. at 8.  He testified that he did not know that he had been part of Project SHAD until he was notified by letter in early 2003.  Id.  at 6.  He also testified that he had been treated for gastrointestinal problems continuously since service.  Id. at 10-11.  He testified that the first time he heard the term 'ulcerative colitis" was probably around 1976.  Id. at 11.  

As to his belief that his ulcerative colitis was caused by exposure to certain substances during service, the Veteran testified as follows:  

I mean I know everybody out there in the general population can get stuff, but I believe that I was subjected to - - between the exposure to the chemical and biological warfare, the Agent Orange off the coast of Vietnam for many days over there, and then working with the asbestos down in the engine room.  Those big steam lines were this big around and we had - - we was continually shutting - - isolation one line and taking insulation, asbestos off of those lines and working on those lines.  And so there's three environmental things really that I feel that was very closely related to my sickness.  

Id. at 15. 

Further along in this decision, the Board addresses the credibility of his statements involving the timing of symptoms of his ulcerative colitis and addresses the competency of his statements as to his belief that exposure to Agent Orange, the substances used in Operation SHAD, and asbestos caused his ulcerative colitis.  

First, the Board turns to the law involving presumptions of service connection for diseases based on exposure to Agent Orange:  

Certain diseases are subject to a presumption of service connection based on in-service exposure to an herbicide agent - including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); § 3.309(e).  Those diseases are specific and do not include ulcerative colitis.  38 C.F.R. § 3.309(e).  

What constitutes service in Vietnam for the purpose of a presumption of exposure to Agent Orange during service is specified by regulation, as follows:  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

38 C.F.R. § 3.307(a)(6)(iii) (2010).  

In Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), the Federal Circuit upheld this regulation and VA's interpretation that the service necessary for the presumption of exposure to apply was service on the landmass or the inland waters of the Republic of Vietnam.  

The Veteran's DD 214 documents that he served in the U.S. Navy.  His testimony that he believes he was exposed to Agent Orange while serving "off the coast of Vietnam" is evidence that the Veteran's service did not involve service on land or in the inland waters of Vietnam.  He is therefore not presumed to have been exposed to Agent Orange during service.  He has not presented any evidence that he was exposed to Agent Orange nor demonstrated that he has the expertise or ability to have determined at the time of his service or since whether he was exposed to Agent Orange.  The Board therefore finds that he was not exposed to an herbicide agent during service.  

Also of note, the disease, or residuals therefrom, for which the Board seeks service connection are not subject to the presumption of service connection based on exposure to Agent Orange.  There is no competent evidence of record showing that the Veteran's ulcerative colitis was caused by exposure to an herbicide agent.  

Assuming without deciding that he was exposed to asbestos while working in an ship engine room during service, there is no competent evidence of record showing that any such exposure caused his gastrointestinal illness. 

In this regard, the Board notes that the Veterans Benefits Administration Manual, M21-1MR, provides a list of diseases that are associated with exposure to asbestos.  The M21-1 MR  part IV, subpart ii, Chapter 2, Section C, 9.b provides as follows:  

Inhalation of asbestos fibers can produce 
* fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis 
* tumors
*  pleural effusions, and fibrosis 
* pleural plaques
* mesotheliomas of pleura and peritoneum 
* cancers of the
o lung 
o bronchus
o gastrointestinal tract
o larynx 
o pharynx, and
o urogenital system, except the prostate. 


M21-1MR part IV, subpart ii, Chapter 2, Section C, 9.c provides as follows:  

Specific effects of exposure to asbestos include 
* lung cancer that 
o originates in the lung parenchyma rather than the bronchi and
o eventually develops in about 50 percent of persons with asbestosis 
* gastrointestinal cancer that develops in 10 percent of persons with asbestosis
* urogenital cancer that develops in 10 percent of persons with asbestosis, and
* mesothelioma that develops in 17 percent of persons with asbestosis. 

The Veteran was not diagnosed with cancer or any of the diseases associated with exposure to asbestos.  Although he has pointed to findings of a pre-cancerous condition, dysplasia, there is no evidence that he was ever found to have gastrointestinal cancer.  If he did indeed have a gastrointestinal cancer the Board would expect to find a diagnosis of such in either his private or VA records of treatment for his gastrointestinal condition.  

For example, notes from the Cleveland Clinic and Timken Mercy Medical Center include a November 9, 1987 pathology report includes that a colon biopsy showed severe dysplasia and the clinician commented that the degree of dysplasia was of  great concern because of the possibility of the coexistence or subsequent development of frank carcinoma, warrants further evaluation.  The Board finds that there is, however, no evidence that the Veteran was ever diagnosed with a gastrointestinal cancer.  Indeed, there are findings of biopsies from 1998 and 2000, from Timken Mercy Medical Center of no dysplasia identified.  

There is no evidence that he has ever been found to have asbestosis.  The only reference to exposure to asbestos and a connection to his ulcerative colitis are his statements.  As explained further in this decision, those statements of etiology are not competent evidence.  

Service treatment records do not show that the Veteran had ulcerative colitis during service.  Service treatment records include one report of gastrointestinal symptoms, diarrhea, in June 1965, but that report is prior to his participation in Project SHAD, was accompanied by a report of headaches, and he was diagnosed with tension headaches.  More importantly, the October 1967 report of medical examination conducted at separation from service includes no abnormal findings and no mention of any gastrointestinal problems.  This tends to show that almost two years after his participation in Project SHAD, he had no gastrointestinal condition.  These records, particularly the October 1967 report, are some evidence that he had no chronic gastrointestinal condition during service.  

Other evidence unfavorable to the Veteran's claim includes his service treatment records, in general, because they tend to show that he did not have any chronic gastrointestinal problem during service.  In this regard, the Board notes that in June 1965, prior to his participation in Project SHAD, he reported a headache and vomiting and was assessed with a tension headache.  As he reported those symptoms and the report was documented, it begs the question of, if he did indeed report gastrointestinal symptoms two or three times during the last year of his service, as he has alleged, why there is no documentation in the service records of his reports.  There is no indication that any of his service treatment records were lost or destroyed, and, therefore, the Board concludes that the records are complete and represent the Veteran's medical treatment during service.  The discharge examination only supports this finding.    

The earliest post-service treatment records are VA treatment records from December 1980.  Those records document that the Veteran reported that he was disturbed by gas and mid-epigastric pain and that he suffered from diarrhea when nervous.  He also reported that he had begun to catch colds easily.  He was diagnosed with colitis.  A VA Medical Certificate and History from December 8, 1980 documents the Veteran's report of his relevant medical history as follows:  

Wt. loss about 2 yrs ago of approx. 30#, for last yr. had kept wt @ 144#.  Was in hospital not diagnosed. Possible colitis.  Bowel habits have changed greatly.  [  ] year old married white male who has noticed bowel habits which started about 2 yrs ago.  Two yrs ago he was relatively healthy working in [ ] factory.  He is now on lay off but there is no apparent connection between lay off & frequent attacks.  that he had a weight loss over the prior two years.  He reported that he noticed a change in his bowel habits that started about two years earlier.  

He was diagnosed with irritable colon (colitis).  

A VA treatment note from December 22, 1980 includes that the Veteran was assessed with colitis and that he reported "I think I've heard of it."  January 1981 VA treatment notes include that tests to determine if the Veteran had "colitis" were all negative.  By April 1981, he reported that he felt much better but by September 1982 he reported that he had multiple bowel movements per day (approximately 10) and notes show that he still had problems in 1985.  

These records are evidence against his claim as far as his reports of onset during service and of continuity of symptomatology since service.  His reports in 1980 are also inconsistent with his reports since he filed his claim (i.e., that he had treatment and symptoms since shortly after service).  

Simply stated, if he had symptoms and treatment since service it does not follow that when he sought treatment in December 1980 he would report only that he had a change in bowel habits in the past two years and that he had been relatively healthy prior to that time (one would expect a report from him that he had suffered from gastrointestinal problems for more than 10 years).  His report from 1980 is, however, consistent with the lack of any documentation of treatment or symptoms prior to that time and is consistent with his report of medical examination at separation from service.  The Board finds that such facts undermine the Veteran's creditability regarding his medical history.     

September 1987 VA notes include a diagnosis of colitis following a sigmoidoscopy.  November 1987 records from the Cleveland Clinic and Timken Mercy Medical Center document that colon biopsies showed marked dysplasia.  These records show that the Veteran underwent surgical procedures for ulcerative colitis at that time.  Notes from the Cleveland Clinic Hospital document that there Veteran initially suffered from diarrhea and had been diagnosed with ulcerative colitis since 1978.  There is a note that he was questionably a poor historian (providing more evidence to support the Board own conclusion that this is the case).  Preoperative indications were that he had ulcerative colitis and had been seen at the Cleveland VA Hospital.  Impression was ulcerative colitis.  

These notes also are consistent with a finding that the Veteran's gastrointestinal problems began more than a decade after separation from active service because he reported, in these 1987 notes, a diagnosis of ulcerative colitis in 1978 but did not report a history of problems prior to that time.  These notes are also consistent with his report in December 1980 that he had gastrointestinal symptoms and a change in bowel habits two years prior to the December 1980 report.  These reports, therefore, are inconsistent with his reports made during the course of his claim, that he had symptoms continuously since service and providing highly probative evidence against the Veteran's claim.  

These inconsistencies tend to show that the Veteran's later reports are not credible.  The Board finds the earlier reports to more accurately reflect the Veteran's relevant history.  This is because those reports were made at a time closer to his service and, therefore, are less affected by the passage of time on his memory.  It is also because those reports were made in the context of seeking medical treatment, where a person would consider accuracy of history of symptoms to have an effect on whether he or she received proper treatment.  In contrast, his reports made during the course of the claim are not in the context of seeking treatment but rather in the context of seeking to obtain financial compensation, a context in which the date of onset of symptoms could affect his the outcome of his claim.  The Board finds the earlier reports more accurate.  

Treatment notes from private treatment providers document that he continued to have ulcerative colitis through the 1990s and 2000s

VA afforded the Veteran a medical examination in July 2004.  Although the examiner offered an opinion as to whether the Veteran's ulcerative colitis was caused by participation in Operation SHAD, the Veterans Court, in its April 2010 decision, found that examination to be inadequate.  

Even though the July 2004 opinion is not probative and the Board does not rely on it for the purpose of whether there is a nexus between the Veteran's service and his claimed disability, the Board must not ignore the reports provided by the Veteran himself during the examination.  The Veteran stated that he was diagnosed with ulcerative colitis in 1970 and received medication and underwent colonoscopy regularly until 1986 or 1987 when he underwent resection of the colon and rectum.  He reported that, currently, and since the surgery, he has soft watery stools 2 to 4 times per day, and has a stool leak from time to time.  He reported frequent diarrhea.  The Veteran reported that he found out that he had been exposed to chemicals in Project SHAD when he was recently contacted but prior to that contact he was not aware of his participation.  He also reported that he had not heard that anyone involved in Project SHAD has suffered from ulcerative colitis but that he does not know many people from the experiment.  He mentioned that he does know about one person he had testicular cancer but not ulcerative colitis.  

Of note, during the examination the Veteran reported that he was first diagnosed with ulcerative colitis in 1970, but he reported in his application for benefits that the problem had onset in 1972, and (as already discussed) reported in the context of treatment in 1987 that he was diagnosed in 1978.  These different reports clearly show that he is not an accurate historian.  The Board finds the Veteran's statements regarding when this problem began and entitled to very low probative value and, in fact, actually provide evidence against this claim as it clearly indicates that the Veteran himself has not provide accurate information to the VA.   

Although he testified that he reported to sick bay two or three times for gastrointestinal problems, his service treatment records include only one such report and that was made in the context of associated headaches (he was diagnosed with tension headaches).  Given that this report was documented in service the Board finds it probative that his alleged two or three reports with a diagnosis of nervous stomach are not documented in his service treatment records.  That fact alone may be of limited value if not for the separation report of medical examination which includes no mention gastrointestinal problems and includes normal digestive system and psychiatric clinical evaluations.  Taken with the rest of the evidence of record showing his inaccuracies in inconsistencies, the Board finds that his reports of being seen for gastrointestinal problems two or three times during his last year of service are not credible and affords those reports no probative weight.  

His reports of bowel urgency at a movie the Board finds to have no probative value as to whether he had ulcerative colitis at that time.  This is because there is no evidence of record contemporaneous to that time showing that he had any such condition.  Whether his bowel urgency was a symptom of ulcerative colitis or an acute condition is impossible to determine as the only evidence of his symptoms at that time are his own recollections many decades later.  

Based on the timing, content, and context of his reports, the Board finds that the Veteran first had symptoms of gastrointestinal problem in 1978 and that his reports of earlier onset of symptoms are not credible.  He therefore did not have chronic gastrointestinal symptoms or disease during service or until more than a decade after separation from service.  

The Board has not ignored the Veteran's assertions that his claimed disability was caused by exposure to asbestos, the chemicals used in Operation SHAD, and/or Agent Orange.  Irrespective of the lack of showing of exposure to Agent Orange, the Board finds the Veteran's statements do not constitute competent evidence.  

Whether or not exposure to a given substance causes a disease, not directly observed immediately after the exposure, is a complex question and the subject of extensive research by scientist and medical professionals.  This is obvious from the large number or studies conducted and professional journal articles written on the subject.  Moreover, whether or not exposure to any of these substances caused his disease is not observable by the five senses.  For these reasons, the Board finds that the Veteran's lay speculations that exposure to any substance during service caused his disease are not competent evidence.  

In the April 2010 decision, the Veterans Court remanded the matter to the Board to obtain an adequate opinion that describes the conclusion on an "at least as likely as not" basis and to ensure that the examination physician understands that the lack of a presumption of a nexus between methylacetoacetate or BG exposure and the Veteran's condition does not foreclose the ability to opinion in the possibility of a nexus.  The Veterans Court also instructed the Board that it should make clear to the examiner that in rendering a conclusion as to a possible medical nexus between the Veteran's condition and project SHAD, that the examiner should include a discussion that covers why he finds cited studies or other information persuasive or unpersuasive, whether the Veteran has risk factors for developing his claimed condition, and whether the claimed condition has manifested in an unusual manner.  

In March 2011, the Board requested a medical opinion through the Veterans Health Administration pursuant to 38 C.F.R. § 20.901.  The Board informed the physician, a gastroenterologist, as to the deficiencies of the July 2004 opinion, explained the meaning of a legal presumption and that the lack of a legal presumption of a nexus in the instant case does not preclude the ability of a medical professional to opine on the possibility of a medical nexus or that there is a connection between the exposure and the disability at issue.  The Board asked the gastroenterologist that in reaching his or her conclusion as to a possible medical nexus between the Veteran's condition and Project SHAD, the gastroenterologist should include a discussion that covers why he or she finds cited studies or other information persuasive or unpersuasive, whether the Veteran has other risk factors for developing his claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  The Board asked the gastroenterologist to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to methylacetoacetate - a sarin nerve gas stimulant, and to bacillus subtilis var. niger (also known as Bacillus globigil or BG) during his active service, caused his gastrointestinal condition.  

In May 2011, the Board received the requested opinion.  That opinion, in its entirety, is as follows:

Ulcerative colitis (UC) is a chronic inflammatory disorder of the gastrointestinal (GI) tract.  The etiology of UC is unknown, but is thought to be the result of a combination of factors, including the environment, the individual immune system, and genetics, in addition to currently undefined elements.  

In healthy individuals, the intestine develops inflammation in response to an environmental trigger or potential pathogen, and subsequently returns to a normal state once the trigger is no longer present or the pathogen is eradicated  from the gut.  In individuals with UC, or inflammatory bowel disease (IBD) in general, inflammation is not downregulated (possibly due to a genetic predisposition); the mucosal immune system remains chronically activated, and the intestine remains chronically inflamed.  In other words, patients with UC have an underlying immunoregulatory disorder, which leads to upregulation and chronicity of the inflammatory response that is initiated by an unknown environmental trigger.  

Various environmental factors have been suspected of triggering the immune response, including infectious and dietary factors, but there is no conclusive evidence of this association.  Likewise, there is no evidence of an association between exposure to methylacetoacetate (MA) or bacillus subtilus var. niger (also known as Bacillus globigii or BG) and the development of UC (or IBD in general.  

The records of the appellant veteran (P.M.) were extensively reviewed.  He has a documented exposure to MA and BG during project SHAD in early 1966.  He was honorably discharged in October 1967.  He testified that during his last year of military service, post-Project SHAD, he had visited the sick bay two or three times for stomach-related problems, but the doctors told him his symptoms were related to "nerves".  These visits, apparently, are not documented in his service medical records.  The appellant's service separation medical exam, dated October 1967, does not indicate any gastrointestinal problems.  The appellant reported an initial episode of fecal urgency about 1 month after discharge, while he was at the movies.  The appellant stated that he continued to experience fecal urgency since then, and sought medical advice after 1968 or 1969.  His symptoms were initially attributed to "nerves" or a "nervous stomach", and he was treated with amitriptylene. He was eventually diagnosed with UC in the 1970s.  

If MA or BG had an etiologic relation to UC (or IBD in general), there should be a significant percentage of veterans who participated in project SHAD that developed IBD.  In April 2003, VA's Environmental Epidemiology Service (EES) reviewed the utilization of VA health care for 3,712 Project SHAD veterans.  The review found that 31.9 percent of Project SHAD and Project 112 veterans had been seen at least once at a VAMC between 1970 and 2003.  Their most frequent diagnoses were similar to those found in the general U.S. population for this age group.  Further, no particular health care problem stood out among the SHAD/Project 112 veterans who had utilized VA health care.  The Institute of Medicine of the National Academy of Sciences, a non-governmental organization, conducted a study on potential health effects of participation in Project SHAD, which was released on May 30, 2007.  The Institute of Medicine found no clear evidence that specific long-term health effects are associated with participation in Project SHAD, VA has sponsored a follow-up of the 2007 Institute of Medicine study on the health outcomes of participation in SHAD.  The results of the new study should be available in summer 2014.  

BG, long used as a biological warfare agent stimulant (for Bacillus anthracis - anthrax) is not generally considered to be pathogenic, but is associated with a number of opportunistic infections, particularly in a hospital setting with debilitated immune-suppressed, or traumatized patients.  Opportunistic infectious diseases would be expected to occur shortly after exposure to BG, and long-term infections are not expected among individuals exposed decades in the past.  BG specifically has been clinically associated with intravenous catheter-acquired sepsis.  BG has also been reported in acute food poisoning cases in which cooked meats and vegetables were most commonly implicated.  The median period of incubation is 8 hours, and the predominant symptom was diarrhea with vomiting.  

MA was used as a simulant for sarin during Project SHAD.  At room temperature, this chemical is a colorless liquid with an agreeable odor.  It is most commonly used in the fragrance industry.  MA is generally regarded as being a mild to moderate irritant to the skin and mucous membranes, but with the capability of severe corrosive effect on the eye if directly contacted.  The ocular exposure has been demonstrated in one earlier rabbit study.  Secondary sources indicate gastrointestinal difficulties (nausea, vomiting, diarrhea) if it is swallowed, based upon the general characteristics of irritant toxic chemicals.  Other effects extrapolated from general effects of irritant substances include swelling, redness, and pain at any dermal site of exposure, but also particularly on mucous membranes.  Mouth, nose, and eyes are especially susceptible.  Irritants commonly cause cough, tachypnea, and wheezing after inhalation exposure.  MA is not a known carcinogen.  

My opinion as a gastroenterology specialist, based on current available evidence, is that the appellant's condition was not caused by his participation in project SHAD (by his exposure to MA or BG); his condition is due to an underlying disorder immune regulation, which was triggered by an unknown environmental factor (or factors).  

The Board finds this opinion adequate and affords it considerable probative weight unfavorable to the Veteran's claim.  The examiner referred to studies and by his explanation of the results of the studies, demonstrated why they are probative of whether exposure to MA or BG caused the Veteran's gastrointestinal condition. 

This opinion also explains what the risk factors are for the Veteran's condition - essentially a genetic predisposition and unknown environmental triggers.  Clear from the opinion is that although the environmental triggers are unknown, there is no reason to suspect that MA or BG are such environmental triggers.  

Also noted by the Board is that the examiner did say that MA can cause gastrointestinal effects if swallowed, based on the general effects of irritant toxic chemicals.  Here, however, there is no indication that the Veteran swallowed MA.  Furthermore, the examiner explained that this was based on the general effects of toxic chemicals, not MA in particular.  

Also important in the opinion is the examiner's explanation regarding the studies particular to Project SHAD veterans, that there were no differences between Project SHAD veterans and the general population as far as long-term health effects.  

This is a well explained, well reasoned, opinion, rooted in scientific research and provided by an expert in the area of gastrointestinal diseases.  The Board is aware that, although the Board asked the examiner to express his opinion in terms of likelihood or probability, the examiner did not explicitly do so.  Given the content of the explanation that he provided, the Board reads his conclusion is one of very high probability, essentially near 100 percent, that the Veteran's exposure to MA and BG did not cause his gastrointestinal condition.  The Board finds the a further medical opinion or remand of this case serves no rational constructive purpose.  In this regard, it is important to note that the Board does not have to refute each and every theory a Veteran provides regarding the etiology of his disability, the Veteran has provided multiple medical theories regarding his disability, some in conflict with the other (for example - the Veteran contends that he has had this problem since service, but then contends that the condition developed well after service, caused by exposure to asbestos).  

The Board has also considered information, which one could refer to as "treatise evidence" that the Veteran has submitted.  A document entitled "Dysplasia: Is it cancer?" dated in October 2004, states that dysplasia, a condition that the Veteran has been diagnosed with in 1986, has many possible causes including infections, chronic irritation, and exposure to certain chemicals.  This evidence is afforded only the most minimal probative weight favorable to his claim because the evidence refers only to "certain chemicals" but does not list any specific chemical.  Hence, it provides no more than that one possible cause of dysplasia is exposure to certain chemicals, not necessarily the chemicals that the Veteran was exposed to during service.  Given the number of chemicals that persons are typically exposed to and that there are other causes listed in this document, the document does not carry much weight as to a showing that the Veteran's dysplasia was caused by a chemical or chemicals that he was exposed to during service.  

The document also defines ulcerative colitis and states that the causes of ulcerative colitis are unknown.  In this regard, the document is not favorable to the Veteran's claim because it tends to show that medical science does not know what causes the disease.  Other information in this document refers to causes of cancer, including chemical carcinogens.  This is, therefore, not relevant to his claim because the Veteran has never been diagnosed with cancer relevant his claimed disability.  

Similarly, an article titled "Vets link ailments to cold war-era tests" is not afforded any significant weight favorable to the Veteran's claim.  This article refers to Operation SHAD but refers to arguments regarding additional research and limited information about some tests.  It does not link gastrointestinal diseases to Project SHAD.  It, therefore, does not tend to show that the Veteran's condition was caused by participation in Project SHAD.  
 
Also of record is a July 2004 letter addressed to the Veteran from Insurer's Administrative Corporation (IAC) informing him that he had been declined insurance coverage.  The letter states that the determination was based on a history of total colectomy in 1987 for sever dysplasia with current bowel patch, elevated bilirubin of unknown etiology, service related toxic biological chemical material exposure of unknown significance and use of Slidenafil in April 2004.  

This letter is not afforded any weight favorable to the Veteran's claim.  The letter is only evidence that an insurance company declined to provide him coverage based on a number of medical reasons.  The statement "service related toxic biological chemical material of unknown significance" is not of any probative value on its face as it states that the significance was unknown.  Whatever, the risk factors that the insurance company uses to determine whether or not to insure someone, there is no evidence that they have any correspondence to an "as likely as not standard of causation."  Furthermore, given the evidence of record the Board finds that the only knowledge of any connection between toxic biological or chemical material to the Veteran's disability comes entirely from the Veteran.  In other words the letter adds nothing probative to the record.  For these reasons the Board does not find this letter to tend to show that any of the Veteran's digestive system conditions were caused by his service, including exposure during Project SHAD, and assigns it no probative weight.  

The article dated in October 2004 with a web site address that includes "Cape Canaveral" is not relevant evidence.  It refers to the effects of sarin gas and there is no evidence that the Veteran was exposed to sarin gas.  The article from the same month that refers to testimony of Dr. Christine M. Gosden in 1998 is also not probative.  It refers to chemical and biological weapons, either in general or as used against the civilian population in Iraq in recent years.  It does not mention the chemicals to which the Veteran was exposed and is therefore not particularly probative of any fact at issue in this case.  

He has submitted evidence concerning the diseases associated with exposure to Agent Orange.  This is not relevant to his claim as there is no evidence that he was exposed to an herbicide agent, including Agent Orange during service.  There is no evidence that he served on land or in the inland waters of the Republic of Vietnam or in any other area where exposure is presumed.  

As to the September 2003 statement of John A. Brieden, III to a Congressional committee, that statement is not probative of any fact at issue in this case.  The statement refers to Project SHAD/Project 112 but  the statement does not provide any link between the Veteran's disability and those tests.  

Also submitted by the Veteran are statements published by VA as to presumptions of service connection for Veterans who are former prisoners of war.  There is no evidence that the Veteran was a prisoner of war and he indicated in his application that he was not a prisoner of war.  Hence, he is not entitled to a presumption based on former prisoner of war status.  

In short, the treatise evidence that the Veteran has submitted refers either to substances that the Veteran was not exposed to, such as Agent Orange and sarin gas, to conditions that the Veteran was not diagnosed with, such as cancer, to presumptions that he is not entitled to, or to very general statements regarding carcinogens.  None of the evidence is probative of a finding that his claimed disease was caused by exposure to asbestos or Agent Orange.  As to the general statements regarding Operation Shad, the evidence is of very little probative value and is outweighed by the more detailed and specific May 2011 medical opinion of the gastroenterologist.  

As this case has been to the Veterans Court, the Board believes that it must be very clear regarding this finding:  Overall, the Veteran's evidence is simply of so limited probative value as to be nearly of no value.

Also reviewed by the Board are documents from his claim for Social Security disability benefits.  Those records provide no evidence going to the etiology of his ulcerative colitis and refer to records no earlier than 1980.  

Based on all evidence of record, and consistent with the reasons and bases discussed  above, the Board concludes that the preponderance of evidence is against the Veteran's claim.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in April 2003 and November 2006,  that fully addressed all notice elements.  The April 2003 letter was sent prior to the initial unfavorable adjudication of his claim by the RO.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, with regard to all elements except assignment of a disability rating and effective date.  Notice as to those downstream elements was provided by the November 2006 letter.  The timing defect of the later letter did not result in any prejudice to the Veteran and no further action on VA's part is necessary because no disability rating or effective date will be assigned in this case.  See 38 C.F.R. § 19.9; Cf. Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, records of his claim for disability benefits from the Social Security Administration, and  the Veteran has submitted private treatment records.  VA obtained an adequate medical opinion in May 2011.  

The Board recognizes that the medical opinion obtained in May 2011 did not address whether the Veteran's gastrointestinal disability had onset during service or was caused by exposure to asbestos or Agent Orange.  The Board finds that VA has no duty to obtain a medical opinion as to these questions.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to exposure to Agent Orange, the evidence fails to show that the Veteran was exposed to Agent Orange.  His theory of exposure was his service off the coast of Vietnam, which does not entitle him to the presumption of exposure.  There is no evidence establishing exposure to Agent Orange during service, so the in-service "event", as to Agent Orange exposure, is not met in this case.  The Veteran's statement regarding this alleged exposure theory are found to have no probative value.

As to exposure to asbestos, even assuming, without deciding, that he was exposed to asbestos on steam lines in an engine room, there is no indication of an association between asbestos exposure and his claimed disability.  It is recognized that there is a low threshold as to this factor, but there is threshold.  Clear from his testimony, his remarks about asbestos exposure amount to no more than identifying a known hazardous material and then including that material along with other conceivably possible theories of exposure that could lead to a grant of benefits.  The conditions that he has suffered from are not shown in the VA published manual, the M21-1MR, to be the diseases associated with asbestos exposure.  It must also be noted that the Veteran submitted highlighted references to disease subject to a presumption of service connection for former prisoners of war, but acknowledges that he was not a prisoner of war.  If the mere assertion of a theory of causation was sufficient to meet the threshold of an indication of an association between the claimed disability and service, then, since such assertions are limited only by the imagination, the statutory language would be meaningless.  

For these reasons, the Board finds that VA has no duty to obtain an opinion as to whether exposure to asbestos causes his claimed disability.  

There is sufficient medical evidence of record for the Board to decide whether his claimed disability otherwise had onset during his active service.  This medical evidence consists of  his treatment records, particularly those in the 1980s that show first onset in the late 1970s at the earliest.  His reports of onset during service are not credible.  In short, the evidence of record establishes that his disability did not manifest during service or for many years after service.  Any opinion that suggested such manifestation would not be probative because it would have no basis in facts accepted by the Board but would amount only to an examiner's reliance on the Veteran's reports of onset, which the Board has determined are not credible.  

Based on the above, the Board concludes that VA has fulfilled its duty to assist in obtaining a medical opinion in this case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


